Citation Nr: 1720908	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a fractured cheek bone.

2. Entitlement to service connection for residuals of a sprained ankle.

3. Entitlement to service connection for residuals of a broken nose.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The appellant had various periods of active duty for training (ACDUTRA), to include from January 1972 to May 1972, August 1987 to October 1987, and November 1989 to April 1990, and inactive duty training (INACDUTRA) in the South Carolina National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014, the appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO. A copy of the transcript is associated with the record.  

In October 2014, the Board remanded the claims on appeal for additional development. Thereafter, the Board determined that further medical inquiry was necessary to decide the issues herein and sought medical expert opinions from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in November 2016, and such opinions were obtained in January 2017 and March 2017.  In March 2017, the appellant and his representative were provided with a copy of the VHA opinions and an opportunity to submit additional evidence and/or argument.  Thereafter, in April 2017 and May 2017, the appellant and his representative, respectively, submitted additional argument on the matters before the Board. 

A review of the record reveals that additional evidence, to include private treatment records, was received after the issuance of the most recent supplemental statement of the case in April 2015. However, in April 2015, the appellant waived Agency of Original Jurisdiction (AOJ) consideration of any evidence he submitted thereafter. Therefore, the Board may properly consider such evidence. 38 C.F.R. § 20.1304(c) (2016).   

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 


FINDINGS OF FACT

1. At no time during the pendency of the claim does the appellant have a current diagnosis of residuals of a fractured cheek bone, and the record does not contain a recent diagnosis of such disorder prior to the appellant's filing of a claim.

2. At no time during the pendency of the claim does the appellant have a current diagnosis of residuals of a sprained ankle, and the record does not contain a recent diagnosis of such disorder prior to the appellant's filing of a claim.

3. At no time during the pendency of the claim does the appellant have a current diagnosis of residuals of a broken nose, and the record does not contain a recent diagnosis of such disorder prior to the appellant's filing of a claim.

4. The appellant's sinus disorder and headaches are not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a fractured cheek bone have not been met. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2016).

2. The criteria for service connection for residuals of a sprained ankle have not been met. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2016).

3. The criteria for service connection for residuals of a broken nose have not been met. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a September 2010 letter, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained. The appellant's service treatment records (STRs), service personnel records, and post-service treatment records have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained.

Pursuant to the October 2014 remand, the appellant was afforded a VA examination in March 2015. The Board finds that such examination and the VHA opinions subsequently obtained in January 2017 and March 2017 are adequate to decide the claims on appeal. Specifically, such opinions considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). However, as the March 2015 examination failed to reveal a current diagnosis for residuals of a fractured cheek bone or a sprained ankle, there is no need for a nexus opinion regarding such issues. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the June 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal. Also, information was solicited regarding the appellant's in-service experiences he alleges resulted in residuals of a fractured cheek bone, a broken nose, and a sprained ankle, the type and onset of symptoms, and his contention that such disorders are related to his service. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497. Furthermore, as a result of the appellant's hearing testimony, the Board remanded the case in order to obtain outstanding records and afford him VA examinations so as to determine the nature and etiology of his claimed residuals of a fractured cheek bone, a broken nose, and a sprained ankle. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claims decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, the Board finds that there has been substantial compliance with the Board's October 2014 remand directives and no further action in this regard is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)). Specifically, in October 2014, the appeal was remanded in order to provide the appellant to identify or submit any additional treatment records referable to the claims on appeal and to afford him VA examinations so as to determine the nature and etiology of his claimed residuals of a fractured cheek bone, a broken nose, and a sprained ankle. Thereafter, in November 2014, the AOJ sent the appellant a letter requesting that he identify or submit any outstanding records. The appellant subsequently submitted additional records and the AOJ also obtained all records for which he provided an authorization form. Further, as noted previously, the appellant underwent a VA examination in March 2015 and the Board subsequently obtained VHA opinions in January 2017 and March 2017. Therefore, the Board finds that there has been substantial compliance with the Board's October 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II. Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable." 38 C.F.R. § 3.1(d). The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c). INACDUTRA includes duty other than full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if such disabilities are shown to have been manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Moreover, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). However, in the instant case, the appellant does not have a diagnosis of a chronic disease as defined by VA regulations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Fractured Cheek Bone and a Sprained Ankle

The appellant contends that he has residuals of a fractured cheek bone from a February 1973 accident during INACDUTRA. Specifically, a February 1973 Statement of Medical Examination and Duty Status revealed that he was struck on the right side of the head near the right eye and temple by a hatch lid of a tank he was driving. He was evacuated immediately by helicopter to a hospital where he was treated and released. The treatment note from the hospital indicated a chief complaint of a small abrasion under the right eye. The appellant also contends that he has residuals of a sprained ankle that occurred in July 1989.  However, at no time during the pendency of the claims does he have a current diagnosis of residuals of a fractured cheek bone or a sprained ankle, and the record does not contain a recent diagnosis of such disorders prior to his filing of a claim. Therefore, the Board finds that the preponderance of the evidence is against his claims for service connection for residuals of a fractured cheek bone and a sprained ankle.  

In this regard, the appellant's STRs do not reveal any complaints, treatment, or diagnoses referable to residuals of a fractured cheek bone during service. Specifically, in his August 1975 examination, the appellant was noted to have an overall normal clinical evaluation. March 1984 and March 1990 service examinations also revealed that he had normal clinical evaluations for his head, face, neck, and scalp. With regard to his ankle, July 1989 STRs reveal that the appellant was treated for right ankle swelling and pain that was noted to be a ligament strain of the right ankle. 

Pursuant to the October 2014 remand, the appellant was afforded a VA examination in March 2015. At such time, the examiner conducted an oral examination and noted the appellant's reports of occasional popping and clicking of the temporomandibular joint, which led to jaw soreness. However, such symptoms were not present at the time of the exam and the examiner noted that the appellant's x-rays indicated that his temporomandibular joint was within normal limits and that there was no evidence of trauma to oral structures associated with the in-service tank accident. Thus, the examiner determined that the appellant did not have a current diagnosable cheek condition; hence, a relationship to an in service event could not be entertained. 

In regard to his claim for residuals of a sprained ankle, the examiner noted the appellant's reports of twisting his right ankle while coming down a ramp during service and that he experienced episodes of moderate to severe pain about every 3-4 days. The examiner also noted that he suspected the appellant had right ankle instability or dislocation and that he had or was then having bilateral shin splints. Nonetheless, the examiner concluded that the appellant did not have a current diagnosable right ankle condition and thus, a relationship to an in-service event could also not be entertained. 

Furthermore, the appellant's private treatment records do not reflect a current diagnosis of residuals of a fractured cheek bone or a sprained ankle. Therefore, based on the foregoing, the Board finds that service connection for residuals of a fractured cheek bone and a sprained ankle are not warranted as he does not have a current disability during the pendency of his claims, and the record does not contain a recent diagnosis of such disorders prior to his filing of a claim. 

Moreover, the Board acknowledges the appellant's statements that he has residuals of a fractured cheek bone resulting from an in-service tank accident and residuals of a sprained ankle from a July 1989 incident during service. However, as a lay person, he is not competent to offer a diagnosis of such disorders as he does not possess the requisite specialized knowledge. In this regard, rendering such a diagnosis requires knowledge of the impact of past trauma to the cheek bone and ankle as well as the administration and interpretation of diagnostic testing so as to assess any residual condition. Thus, as such is a complex medical question, the appellant is not competent to offer a diagnosis of residuals of a fractured cheek bone or a sprained ankle. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, the appellant's statements as to the presence of residuals of a fractured cheek bone and residuals of a sprained ankle are afforded no probative weight. 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of residuals of a fractured cheek bone or a sprained ankle at any point during the pendency of the claims. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis for residuals of a fractured cheek bone or a sprained ankle prior to the appellant's filing of his claims. Accordingly, in the absence of proof of a current disability, there can be no valid claim for service connection and, as such, the appellant's claims must be denied. Watson, supra; Brammer, supra; Rabideau, supra.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the appellant's claims for entitlement to service connection for residuals of a fractured cheek bone and a sprained ankle. As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

Residuals of a Broken Nose

The appellant contends he has residuals from a broken nose, including a sinus disorder and headaches, that resulted from the aforementioned February 1973 in-service tank accident. 

The appellant's STRs reveal that he complained of nasal issues during service. Specifically, in March 1984, he reported that he had sinusitis, but that he had no frequent or severe headaches or ear, nose, or throat trouble. In September 1987, the appellant's clinical evaluation of his nose was marked abnormal and it was noted that he had a deviated septum and that he had broken his nose 4 times. A November 1989 STR noted the appellant's reports of having headaches for the past 3 days and a December 1989 STR indicated that he complained of difficulty breathing in his left nostril and an impression of a left deviated nasal septum was noted. Furthermore, a February 1990 STR revealed that the appellant had a septoplasty performed and, in March 1990, he reported ear, nose, or throat trouble, but no headaches and no sinusitis. 

Based on the foregoing, the appellant was afforded a VA examination in March 2015 so as to ascertain whether he had any residuals of a broken nose. At such time, the examiner noted a diagnosis of allergic rhinitis with a diagnosis date of 2013 and a deviated septum with a diagnosis date of 1984. He further observed that the appellant had a history of difficulty breathing through the nose due to the deviated septum, but indicated that he had surgery in February 1990, which resolved the breathing problems. A March 2015 X-ray report of the nose and orbits revealed no evidence of fracture or nasal septal deviation. No fracture sites were identified about either orbit, and the surrounding paranasal sinuses were well-aerated. The examiner indicated that the appellant had no evidence of current septal deviation or obstruction of the nasal passages.  Lastly, the examiner noted that there was no evidence in the record of a diagnosis of allergic rhinitis during service or within one year of discharge from service.  Thus, the examiner used these facts to support the conclusion that the claimed conditions were less likely than not incurred in or caused by service.  

However, the appellant's subsequent private treatment records revealed diagnoses of chronic sinusitis and hypertrophy of nasal turbinates in addition to allergic rhinitis. Specifically, an April 2016 statement from a private doctor indicated that the appellant was currently being treated for sinusitis and allergies. A June 2016 treatment note described the history of present illness as recurrent sinusitis, facial pain, and pressure despite appropriate medical therapy. A June 2016 sinus CT scan revealed mild mucosal thickening in each maxillary antrum and that there was a small mucous retention cyst on the right, mild mucosal thickening extending to the ostiomeatal complexes which were patent. There was also mild anterior ethmoid sinus mucosal thickening, but no sinus fluid. The frontal and ethmoid sinuses were clear, and there were no significant bony findings. However, the note indicated the appellant may have an old left-sided nasal bone fracture, but this was not definitive.  

As such, the Board sought a medical expert opinion from the VHA to determine if the appellant had any current sinus disorders and if so, whether such disorders were related to the appellant's service, to include the February 1973 injury. Accordingly, such opinion was provided in January 2017. Based on a review of the record, to include the aforementioned private treatment records, the examiner determined that the appellant had mild mucosal thickening of the sinus mucosa consistent with nasal allergies, but that there was no evidence of a significant sinus disease. The examiner also noted that the appellant had a turbinate reduction and balloon sinuplasty, but that the indications from the surgery as documented by the outside otolaryngologist were not consistent with the CT scan findings and were therefore suspect. The examiner further noted that allergic rhinitis with mild mucosal thickening was not related to trauma either remote or recent and, thus, she opined that the appellant's sinus disorder was not likely related to his military service or any injury sustained therein. 

With regard to the appellant's claim of having reoccurring headaches since the February 1973 tank accident, the Board also sought a medical expert opinion from the VHA to determine if he had a current headache disorder and if so, whether such was related to his service. Such opinion was obtained in March 2017 and the examiner found that there was insufficient detail to classify the appellant's headache disorder(s). In support thereof, the examiner noted that the mention of persistent or severe headaches was not found within the appellant's medical records until 2014 and that such were not mentioned again until 2016. The examiner explained that, if the headaches were persistent between 2014 and 2016, such would fall within the time frame of a chronic headache disorder. However, the examiner noted that persistence through the time frame was not clear from the records and the limited information available characterized the headaches as skull base pain in 2014 and facial pain in 2016. 

Nonetheless, the examiner opined that the appellant's headaches were less likely than not related to his service. In this regard, the examiner found that the lack of detail regarding the appellant's headache characteristics did not preclude determining whether his headaches were related to the February 1973 in-service tank accident as the timing and duration of headaches in relation to the trauma were critical, and not the severity of the head injury. The examiner further noted that the International Headache Society's criteria for post-traumatic headache required that 5 conditions be met, which are A) any headache character; B) a traumatic injury to the head had occurred; C) headache developed within 7 days of the injury; D) headache persisted for more than 3 months after the injury; and E) it was not better accounted for by another headache diagnosis. In this regard, the examiner noted that the appellant would meet criteria A and B per the medical records and criteria D per his reports, but that there was no evidence he would meet criteria C, as the first report of severe or persistent headaches was in 2014. The examiner explained that, even if a more liberal time frame of several months was considered, the first report of severe or persistent headaches would fall well outside that time frame. The examiner also determined that whether the appellant met criteria E was moot since criteria C was not met. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for residuals of a broken nose. In this regard, the Board finds that, at no time during the pendency of the claim does the appellant have a current diagnosis of residuals of a broken nose, and the record does not contain a recent diagnosis of such disorder prior to the appellant's filing of a claim. Furthermore, to the extent that he has a sinus disorder and headaches, the probative evidence is against a finding that such are related to his in-service injury.  

With regard to the appellant's claim that he has residuals of a broken nose, as a lay person, he is not competent to offer a diagnosis of such disorder as he does not possess the requisite specialized knowledge. In this regard, rendering such a diagnosis requires knowledge of the impact of past trauma to the nose as well as the administration and interpretation of diagnostic testing so as to assess any residual condition. Thus, as such is a complex medical question, the appellant is not competent to offer a diagnosis of residuals of a broken nose. See Woehlaert, supra. Therefore, the appellant's statements as to the presence of residuals of a broken nose are afforded no probative weight. Moreover, the medical evidence of record fails to reflect residuals of a broken nose.

Therefore, the probative evidence of record fails to demonstrate a current diagnosis of residuals of a broken nose at any point during the pendency of the claim. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis for residuals of a broken nose prior to the appellant's filing of his claim. Accordingly, in the absence of proof of a current disability, there can be no valid claim for service connection and, as such, the appellant's claim must be denied. Watson, supra; Brammer, supra; Rabideau, supra.

Furthermore, with regard to the etiology of the appellant's sinus disorder and headaches, the Board places great weight on the January 2017 and March 2017 VHA opinions that concluded that it was less likely than not that such are related to his service, to include his February 1973 in-service tank accident. The Board finds that such opinions clearly reflect consideration of the appellant's medical records and the lay reports of symptoms, and provide a complete rationale supported by the evidence of record. Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. Therefore, the Board accords great probative weight to the January 2017 and March 2017 VHA opinions.

The Board acknowledges that the appellant has asserted that he has residuals of a broken nose and that his headaches and sinus issues are related to his military service. Specifically, during the course of the appeal, to include in an April 2017 statement, the appellant has alleged that he has had polyps removed from the right side of his sinus, and has had headaches since his time in service. However, although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters; here, the specific matter of an etiological relationship between the appellant's current sinus disorder and headaches and his military service is a complex medical matter that falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The appellant is not shown to have the appropriate training and expertise to opine on such matters. Hence, such lay assertions are afforded no probative weight.

In sum, the Board finds that appellant's sinus disorder and headaches are not shown to be causally or etiologically related to any disease, injury, or incident in service. As such, service connection for such claimed disorders is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for residuals of a broken nose. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a fractured cheek bone is denied. 

Service connection for residuals of a sprained ankle is denied.

Service connection for residuals of a broken nose is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


